%/z|§zj(j -0`\ ,OZ(@Z,OLI

August 16, 2015

ABEL ACUSTA, ULERK

TEXAS CUURT UF'CRIMINAE APPEALS
`P;D~ EUX 12308 Capitol Station
Austin, Texas 75711

IN RE: IEAIAS LUJAN PAMACIDS,'Mrit No;s wRFBZ,BGE-DT;DZ;D§ & oh

TU THE HDN. ABEL AEUSTA, CLERK:

within the past year the Court of criminal Appeals has reoeived,
tiled and summarily Dismissed'without review my proper and valid
filings of my Art. 11107`Urits of Habeas Corpusy some of which were
supplements to the original but still issued their own numbers. At
'this time l nggmdn£ to be informed of which of the Justices performed
this action as I have seen another inmate here in the system who was
so apprised when it was reguested; The white\card Notioe gives no
indication.

This information is-necessary otherwise I would not be bothering
you for this information;f l thank,you'for your attention to this

matter and await your reply. l
Respectfully requested,